FILED
                           NOT FOR PUBLICATION
                                                                            APR 27 2018
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   17-10060

              Plaintiff-Appellee,                D.C. No.
                                                 3:16-cr-00120-CRB-1
 v.

FREDRICK MACKIE,                                 MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                       Argued and Submitted April 10, 2018
                            San Francisco, California

Before: D.W. NELSON, W. FLETCHER and FISHER, Circuit Judges.

      Fredrick Mackie appeals his conviction for being a felon in possession of a

firearm in violation of 18 U.S.C. § 922(g)(1). We have jurisdiction under 28

U.S.C. § 1291, “[w]e review the denial of a motion to suppress evidence de novo,




      *
       This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
and any underlying factual findings for clear error,” United States v. Torres, 828
F.3d 1113, 1118 (9th Cir. 2016), and we affirm.

      1. The woman’s tip bore sufficient indicia of reliability. The tip was in

person; there were no circumstances to suggest the woman was unreliable; the

decision to pursue Mackie immediately rather than questioning the woman further

was reasonable; and Mackie’s concerned appearance and evasive behavior were

consistent with the woman’s information. See United States v. Palos-Marquez,

591 F.3d 1272, 1275-78 (9th Cir. 2010); United States v. Sierra-Hernandez, 581
F.2d 760, 762-64 (9th Cir. 1978).

      2. The officers also had reason to believe Mackie’s possession of a firearm

was criminal. The encounter took place in a high crime area known for offenses

involving firearms; Mackie’s behavior suggested he was attempting to evade the

police; Mackie was walking in an unnatural manner, with his arms at a 90-degree

angle and pressed against his torso; and, although California law permits a county

sheriff to authorize an individual to carry a concealed weapon, see Cal. Penal Code

§ 25655, it is difficult to obtain a concealed carry permit in San Francisco. See

S.F. Police Department CCW Licensing Policy, available at

https://sanfranciscopolice.org/sites/default/files/FileCenter/Documents/25869-CC




                                          2
WLicensingPolicy%5B1%5D.pdf; Fed. R. Civ. P. 201. Under California law,

moreover, possession of a concealed weapon is presumptively illegal. See People

v. Superior Court, 82 Cal. Rptr. 463, 466 & n.7 (Ct. App. 1969); People v.

Williams, 7 Cal. Rptr. 604, 605 (Ct. App. 1960); People v. Ross, 212 P. 627,

628-29 (Cal. Ct. App. 1922). Thus, even if there was a remote possibility that

Mackie possessed a firearm lawfully, the officers were entitled to conduct an

investigatory stop “to resolve the ambiguity.” Illinois v. Wardlow, 528 U.S. 119,

125 (2000).

      3. The pat-down search was also lawful. See Adams v. Williams, 407 U.S.
143, 146 (1972) (“‘When an officer is justified in believing that the individual

whose suspicious behavior he is investigating at close range is armed and presently

dangerous to the officer or to others,’ he may conduct a limited protective search

for concealed weapons.” (quoting Terry v. Ohio, 392 U.S. 1, 24 (1968))).

      4. The stop and frisk did not constitute an arrest. See Washington v.

Lambert, 98 F.3d 1181, 1185 (9th Cir. 1996). The officers did not use handcuffs

or draw their guns; Mackie was not cooperative; Mackie posed a reasonable

possibility of danger; the officers told Mackie he was being detained rather than

arrested; and the detention was brief. See id. at 1188-90.




                                          3
      5. No remand for further factfinding is required. The district court found

the government’s witnesses testified credibly. That finding was not clearly

erroneous.

      AFFIRMED.




                                         4